DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the combination of claimed elements “processing each of the inputs through different layers of the deep multi-biometric CNN by processing first inputs associated with the information from the first image using at least one first layer of the deep multi-biometric CNN and processing second inputs associated with the information from the second image using at least one second layer of the deep multi-biometric CNN, and merging layers associated with the inputs in the deep multi-biometric CNN by merging the at least one first layer and the at least one second layer to obtain fused features as the composite template, wherein the at least one first layer and the at least one second layer are different from each other and separately trained using two different spectra of the portion of the human body that correspond to the first wavelength range and the second wavelength range” as recited in independent claim 1 and independent claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ma et al. US 20210279868 A1
Che et al. US-20180209908-A1
Park et al. US-10474191-B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        6/29/2022